17 N.Y.3d 845 (2011)
954 N.E.2d 1165
930 N.Y.S.2d 539
DANIELLE BITON, Appellant,
v.
STATE OF NEW YORK et al., Respondents.
SAPHYRE REDFORD et al., Appellants,
v.
AG CUOMO, et al., Respondents.
Motion No: 2011-568
Court of Appeals of New York.
Submitted May 31, 2011.
Decided September 15, 2011.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon the ground that a direct appeal does not lie where questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b]; CPLR 5601 [b] [2]). Motion for leave to appeal dismissed upon the ground that this Court does not have jurisdiction to entertain the motion (NY Const, art VI, § 3 [b]; CPLR 5602 [a]). Motion for ancillary relief denied.